DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the Temperature Sensor and Control Unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, line 3, recites “a printed circuit board”, it should be –the printed circuit board--.
Claim 11, 
Line 3, recites “a printed circuit board”, it should be –the printed circuit board--.
Line 9, recites “a battery cell”, it should be –the battery cell--. 
   Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (FR 3047616 A3) (English Translated).
In Regards to Claim 1:
Li teaches a mechanism (Fig. 7) for electrically contacting a printed circuit board (88) to a battery cell composite system (Section 2, paragraph 25, the main body 31 is configured to be plate-shaped and is provided with a connection hole for connection to a battery electrode.), the mechanism (Fig. 7) has comprising: 
a printed circuit board (88); at least one bimetallic element (30) which is fastened to the printed circuit board (88); at least one cell connector (32) for connecting the battery cell composite system to the printed circuit board (88), wherein the at least one ; and a fastening element (10) for fastening the connecting element (321) to the at least one bimetallic element (30).
In Regards to Claim 3:
Li teaches the mechanism as claimed in claim 1, wherein the at least one bimetallic element (30) has a through-opening (3211) for plugging through the fastening element (10).
In Regards to Claim 4:
Li teaches the mechanism as claimed in claim 1, further comprising a mating fastening element (20) which cooperates 3with the fastening element (10). 
In Regards to Claim 5:
Li teaches the mechanism as claimed in claim 4, wherein the mating fastening element (20) is fastened to the printed circuit board (88). (Section 2, paragraph 30, the printed circuit boards 88 are electrically connected to the second metal connection members 20. Referring to FIG. 7)
In Regards to Claim 6:
Li teaches the mechanism as claimed in claim 1, wherein the connecting element (321) protrudes.
In Regards to Claim 7:
Li teaches the mechanism as claimed in claim 1, wherein the connecting element (321) has a connecting surface, by means of which the connecting element (321) contacts the at least one bimetallic element (30).
In Regards to Claim 8:
claim 1, wherein the connecting element (321) has a finger configuration.
In Regards to Claim 9:
Li teaches the mechanism as claimed in claim 1, wherein the connecting element (321) has a through-opening (3211) for 4the fastening element (10) to pass through.
In Regards to Claim 10:
Li teaches the mechanism as claimed in claim 1, further comprising a supporting frame (99) on which the printed circuit board (88) is held.
In Regards to Claim 11:
Li teaches a device comprising: 
a mechanism (Fig. 7) for electrically contacting a printed circuit board (88) to a battery cell composite system (Section 2, paragraph 25, the main body 31 is configured to be plate-shaped and is provided with a connection hole for connection to a battery electrode.), the mechanism (Fig. 7) comprising: 
a printed circuit board (88); at least one bimetallic element (30) which is fastened to the printed circuit board (88); at least one cell connector (32) for connecting the battery cell composite system to the printed circuit board (88), wherein the at least one cell connector (32) contacts the at least one bimetallic element (30) with a connecting element (321); and a fastening element (10) for fastening the connecting element (321) to the at least one bimetallic element (30); and (3), a battery cell composite system which has a plurality of battery cells (Section 3, Paragraph 7, The battery module support assembly includes a carrier; the preceding connection assembly, wherein the connection assembly is disposed on the support and is used to be electrically connected to a plurality ) and which is connected to the printed circuit board (88) by means of the at least one cell connector (32).

In Regards to Claim 13:
Li teaches the device as claimed in claim 11, wherein the battery cell composite system (Section 3, paragraph 25, the main body 31 is configured to be plate-shaped and is provided with a connection hole for connection to a battery electrode.) is fastened to the supporting frame (99).
In Regards to Claim 18:
Li teaches the mechanism according to claim 1, wherein the connecting element (321) protrudes from an outer edge of the cell connector (32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (FR 3047616 A3) (English Translated).
In Regards to Claim 2:
All claim limitations are discussed with respect to Claim 1, Li does not teach wherein the fastening element has a fastening thread.

In Regards to Claim 17:
All claim limitations are discussed with respect to Claim 1, Li does not teach wherein the mating fastening element has a mating fastening thread, which cooperates with the fastening thread of the fastening element.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the mating fastening element has a mating fastening thread, which cooperates with the fastening thread of the fastening element since it was known in the art in order to provide fasten two members together.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over (FR 3047616 A3)(English Translated) in view of Aizawa (CN 107534112 A)(English Translated) .
In Regards to Claim 14:
All claim limitations are discussed with respect to Claim 11, Li does not teach, further comprising: at least one temperature sensor which is arranged adjacent to the at least one bimetallic element.
Aizawa teaches further comprising: at least one temperature sensor (55) which is arranged adjacent to the at least one bimetallic element (6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Aizawa's teaching of the use of temperature sensor as a modification in the battery module in order to measure the  (Aizawa, Paragraph 63).  
In Regards to Claim 15:
All claim limitations are discussed with respect to Claim 14, Li does not teach wherein the at least one temperature sensor is fastened to the at least one bimetallic element and to the printed circuit board.
	Aizawa teaches wherein the at least one temperature sensor (55) is fastened to the at least one bimetallic element (6) and to the printed circuit board (8).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Aizawa's teaching of the use of temperature sensor as a modification in the battery module in order to measure the temperature of the battery cell 2 based on the signal from the temperature measurement sensor 55. (Aizawa, Paragraph 63).  
In Regards to Claim 16:
All claim limitations are discussed with respect to Claim 11, Li does not teach further comprising at least one temperature sensor.
Aizawa teaches further comprising at least one temperature sensor (55).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Aizawa's teaching of the use of temperature sensor as a modification in the battery module in order to measure the temperature of the battery cell 2 based on the signal from the temperature measurement sensor 55. (Aizawa, Paragraph 63).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over (FR 3047616 A3)(English Translated) in view of Shoji et al. (US. 2018/0108898 A1).
In Regards to Claim 12:
Li teaches the device as claimed in claim 11, further comprising a control unit.
Shoji teaches further comprising a control unit. (Paragraph 3, In each of the voltage detection lines, one end part is connected to a bus bar, and the other end part is connected to, for example, an electric control unit (ECU) mounted on a vehicle through a connector.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Shoji’s teaching of the use of control unit as a modification in the battery module in order to control and the like of a battery module by outputting voltage information on a battery cell to which each of bus bars is connected. (Shoji, Paragraph 3).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/           Patent Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831